I concur in the judgment of affirmance pronounced by the majority in the event that this court has jurisdiction to decide the issues presented. It is my opinion that this court does not have jurisdiction so to do.
On April 11, 1944, the case came before the trial court and jury was waived. Judgment was rendered for defendant on motion for judgment upon the pleadings and opening statement of counsel. A motion for a new trial was filed on the following day by plaintiff.
On September 7, 1944, the trial court vacated the *Page 133 
judgment of April 11, 1944, and proceeded to substitute a judgment as of April 11, 1944. A judgment was thereupon rendered for defendant on the pleadings, stipulation of facts and the opening statement of counsel. No motion for a new trial was filed to this entry of judgment.
Whether the motion for a new trial is deemed to have been filed to either entry of judgment, or both, it did not result in a re-examination of the facts. The facts were stipulated and in considering the motion for a new trial the trial court was called upon to do no more or less than apply the law to those facts.
The notice of appeal was not filed until October 2, 1944, being over 20 days after the entry of judgment of September 7, 1944, and filed therefore too late, as in either event the filing and pendency of the motion for new trial did not toll the statute.
MORGAN, J., concurs in paragraph three of the syllabus and in the judgment. I recognize the cogency of the opinion expressed by Judge Lieghley. However, if it be held that this court has jurisdiction to decide this case on its merits, it is my opinion that the case should be affirmed on the sole ground that inasmuch as defendant was a subscriber to the workmen's compensation fund and the statutory compensation for the death of its three employees referred to in plaintiff's petition has been paid, the defendant is protected from any liability to the plaintiff in this case on any theory of primary and secondary liability, by reason of the provisions of Section 35, Article II of the Constitution of Ohio and Section 1465-70, General Code.
Decisions by New York courts and a federal decision construing the New York Constitution and laws on a similar question have been cited, in which cases a different result was reached.
Rappa v. Pittston Stevedoring Corp., *Page 134 48 F. Supp., 911, 912; Westchester Lighting Co. v. Westchester County SmallEstates Corp., 253 App. Div. 764, 1 N.Y. Supp. (2d), 14, affirmed in Westchester Lighting Co. v. Westchester County SmallEstates Corp., 278 N.Y. 175, 15 N.E.2d 567, which also answered certified question (253 App. Div. 903, 3 N.Y. Supp. [2d], 393).
It is doubtful to what extent the above decisions apply to the Ohio Constitution and laws which are different from those in New York. If they are applicable I do not believe that they state the rule which should be followed in Ohio.
The provision in Section 35, Article II of the Ohio Constitution that "any employer who pays the premium or compensation provided by law, passed in accordance herewith, shall not be liable to respond in damages at common law or by statute for such death, injuries or occupational disease" is intended to give and does give to the employer who complies with the conditions complete protection from any and every claim against him based on the death of or injuries to any of his employees. I am the more constrained to take this position because in the thirty years in which we have had workmen's compensation laws in Ohio, and during the time in which Section 35, Article II has been in force, our attention has not been called to any case where a claim similar to this one has been allowed or asserted.
Employers in this state have been rightly encouraged to rely that by paying the premiums and compensation provided by the workmen's compensation laws of the state they have complete protection from any further claims of any kind by reason of the death of or injuries to its employees, except where specific exceptions may be made by statute and none such is claimed in this case.
To hold that employers are not so protected would undermine, in my opinion, the basic principles of workmen's compensation in this state. *Page 135